Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, in the reply filed on 07/21/2022 is acknowledged.  The traversal is on the grounds that Zhaoxia fails to teach “the electrode is on a side of the thin film transistor away from the first base substrate and is connected to the drain electrode, and the electrode is configured to carry a biological material to be detected”, and thus the technical feature is a special technical feature.  This is not found persuasive because Zhaoxia teaches the electrode is on a side of the thin film transistor away from the first base substrate (element 7 is away from elements 1,2,3) and is connected to the drain electrode (Fig. 1 shows elements 7 and 1 connected via elements 3,4,5,6). Thus, the electrode (7) is connected to the drain electrode (1) via elements 3,4,5, and 6.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/21/2022.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “configured to carry a biological material”, “configured to apply stimulation voltages”, and “configured to receive electrophysiological signals” are interpreted as intended uses of the claimed apparatus and are given patentable weight to the extent which effects the structure of the apparatus.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “stimulation units” in claim 3 and “receiving units” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In this instant case, the simulation unit is being interpreted as an electrode an a thin film transistor and equivalents thereof (specification, paragraph [0044] discloses “simulation units 121”; Fig. 2 shows the stimulation unit 121), and the receiving unit is being interpreted as an electrode an a thin film transistor and equivalents thereof (specification, paragraph [0044] discloses “receiving units 122”; Fig. 2 shows the receiving unit 122).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the ”stimulation units” and the “receiving units” are related to the “thin film transistor” and “electrode” of claim 1. Since claim 1 establishes that each of the plurality of detection units comprises a thin film transistor and an electrode and claim 3 recites that the plurality of detection units comprise stimulation units and receiving units, it is unclear if the stimulation units and receiving units are different and separate elements from the thin film transistor and electrode, or if the stimulation units and receiving units comprises the thin film transistor and electrode. Claims 4-6 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 5, claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the orthographic projections are related to the “thin film transistor” and “electrode” of claim 1. Since claim 1 establishes that each of the plurality of detection units comprises a thin film transistor and an electrode and claim 3 recites that the plurality of detection units comprise stimulation units and receiving units, it is unclear if the orthographic projections of the stimulation units and the orthographic projections of the receiving units are different and separate elements from the thin film transistor and electrode, or if the orthographic projections comprises the thin film transistor and electrode. Claim 6 is rejected by virtue of their dependence on a rejected base claim. For similar reasons, the “orthographic projection” of claim 6 is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhaoxia (CN 10250044 A).
Regarding claim 1, Zhaoxia teaches a biological detection chip (Figs. 1-3), comprising: 
a first base substrate (Figs. 1 and 3 show a base structure that the sensors are arranged on); and 
a plurality of detection units (Fig. 3; paragraph [0032]) arranged in an array along a row direction and a column direction on the first base substrate (Fig. 3 and paragraph [0032] show an array of functional models); 
wherein each of the plurality of detection units comprises a thin film transistor and an electrode (paragraph [0028] and Fig. 1 shows MOS field effect transistors, elements 1,2 and 3, and a microelectrode, element 7), the thin film transistor is on the first base substrate (Fig. 1 shows elements 1 and 2 on a base substrate) and comprises a gate electrode (3), a source electrode (2), and a drain electrode (1), and the electrode is on a side of the thin film transistor away from the first base substrate (element 7 is away from elements 1,2,3) and is connected to the drain electrode (Fig. 1 shows elements 7 and 1 connected via elements 3,4,5,6), and 
the electrode is configured to carry a biological material to be detected (Fig. 1 shows a biological material, i.e. cell, element 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhaoxia as applied to claim 1 above, and further in view of Shaik et al. (Shaik et al., “Thin-film-transistor array: an exploratory attempt for high throughput cell manipulation using electrowetting principle”, J. Micromech. Microeng., 2017, 27, 054001).
Regarding claim 2, while Zhaoxia teaches rows and columns of detectors (Fig. 3) and that the sensor array is capable of row-column scan output (paragraph [0037[), Zhaoxia fails to explicitly teach the chip further comprising: 
a plurality of gate lines; and 
a plurality of data lines arranged to intersect the plurality of gate lines, 
wherein each of the plurality of gate lines and the gate electrodes of the detection units in a same row are connected and are on a same layer, and each of the plurality of data lines and the source electrodes of the detection units in a same column are connected and are on a same layer.
Shaik teaches thin film transistor array devices for high throughput cell manipulation (abstract). Shaik teaches a plurality of gate lines (Fig. 4 show a plurality of gate lines); and  a plurality of data lines (Fig. 4 shows a plurality of source lines perpendicular to the gate lines) arranged to intersect the plurality of gate lines (Fig. 4 show gate lines and source lines intersecting), wherein each of the plurality of gate lines and the gate electrodes of the detection units in a same row are connected and are on a same layer (Fig. 4 shows gate lines connected to gate electrodes of the individual thin film transistors, which are on the same layer), and each of the plurality of data lines and the source electrodes of the detection units in a same column are connected and are on a same layer (Fig. 4 shows source lines connected to source electrodes of the individual thin film transistors, which are on the same layer). Shaik teaches  the thin film transistor array devices could be used to manipulate cells without harming the cells (page 10, left column, first full paragraph) and allowed for high throughput and high parallel processes (page 10, left column, first paragraph).
Since Shaik teaches thin film transistor arrays, similar to Zhaoxia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhaoxia to incorporate the teachings of Shaik to provide the chip further comprising: a plurality of gate lines; and a plurality of data lines arranged to intersect the plurality of gate lines,  wherein each of the plurality of gate lines and the gate electrodes of the detection units in a same row are connected and are on a same layer, and each of the plurality of data lines and the source electrodes of the detection units in a same column are connected and are on a same layer. Doing so would utilize known structures of thin film transistor arrays, which would have a reasonable expectation of successfully connecting the plurality of detection units for improved manipulation and measurement of the thin film transistors.
Regarding claim 3, Zhaoxia further teaches wherein the plurality of detection units comprise stimulation units and receiving units (Fig. 3 and paragraph [0036] teaches an array of sensing units, wherein stimulation units are being interpreted as a grouping of the array of sensing units, and wherein the receiving units are being interpreted as a different grouping of the array of sensing units), the stimulation units are capable of applying stimulation voltages (paragraph [0018] teaches voltages are sampled/outputted; the structures of the electrode and/or thin film transistor of the sensing units are structurally capable of applying voltages), and the receiving units are capable of receiving electrophysiological signals (paragraph [0039]-[0040] teaches the sensing units are capable of receiving sensing signals).
	Note that the functional recitations that describe the stimulation units and the receiving units are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing these functional limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114.
Regarding claim 4,  Zhaoxia further teaches wherein, in the row direction, the stimulation units and the receiving units are alternately arranged (Fig. 3 shows an array of sensing units, wherein the “stimulation units” and “receiving units” are interpreted as the sensing units that are alternatively arranged; note that “stimulation units” and “receiving units” are arbitrary groupings of the shown sensing unit array), and one stimulation unit and one receiving unit, which are adjacent, are axisymmetric with respect to a separation line between the one stimulation unit and the one receiving unit, which are adjacent (Fig. 3, it appears that the shown sensing units that are adjacent are axisymmetric).
Regarding claim 5, Zhaoxia further teaches wherein, in the column direction, the stimulation units and the receiving units are alternately arranged (Fig. 3 shows an array of sensing units, wherein the “stimulation units” and “receiving units” are interpreted as the sensing units that are alternatively arranged in a column direction; note that “stimulation units” and “receiving units” are arbitrary groupings of the shown sensing unit array), and two stimulation units and two receiving units constitute a detection point (Fig. 3 shows a grouping of four sensing units, which are interpreted as a “detection point”), and in the detection point, orthographic projections of the two stimulation units on the first base substrate and orthographic projections of the two receiving units on the first base substrate form a 2*2 matrix (Figs. 1 and 3 show the 2*2 matrix of unit sensors, wherein each unit sensor comprises orthographic projections; Fig. 1 shows elements of the unit sensors, e.g. elements 1-7, which are projecting orthographically from the base substrate).

In an alternative interpretation, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhaoxia in view of Shaik as applied to claim 3 above, and further in view of Ono et al. (US 20040053451 A1).
Regarding claim 4, if it is determined that Zhaoxia in view of Shaik fail to teach the one stimulation unit and one receiving unit, which are adjacent, are axisymmetric with respect to a separation line between the one stimulation unit and the one receiving unit, which are adjacent, Ono teaches a semiconductor device comprising thin film transistors (abstract). Ono teaches that the thin film transistor elements are formed as to be axisymmetric with respect to a current supply line, which allows for the number of power supply lines to be reduced (paragraph [0219]; Fig. 22A).
Since Ono teaches thin film transistors, similar to Zhaoxia in view of Shaik, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhaoxia in view of Shaik to incorporate the teachings of Ono to provide the one stimulation unit and one receiving unit, which are adjacent, are axisymmetric with respect to a separation line between the one stimulation unit and the one receiving unit, which are adjacent. Doing so would allow for improved circuitry arrangement to reduce the amount of lines used as taught by Ono, thus simplifying the overall structure of the chip.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhaoxia in view of Shaik as applied to claim 5 above, and further in view of Kim et al. (US 20170358601 A1).
Regarding claim 6, Zhaoxia further teaches wherein an orthographic projection of the detection point on the first base substrate is substantially a rectangle (Fig. 3). While Zhaoxia teaches the chip area is 2mm x 2mm (paragraph [0038]) and that the chip comprise microelectrodes (paragraph [0039]), Zhaoxia in view of Shaik fail to explicitly teach a side length of the rectangle ranges from 4 to 6 microns.
Kim teaches a plurality of thin film transistors (abstract). Kim teaches an electrode connected to a drain (Fig. 7, shows electrode connected to drain 111). Kim teaches that the width of an electrode are from 2 μm to 10 μm (paragraph [0044]).
	Since Kim teaches thin film transistors, similar to Zhaoxia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhaoxia in view of Shaik to incorporate the teachings of Kim to provide a side length of the rectangle ranges from 4 to 6 microns. Doing so would utilize known structures of thin film transistors, as taught by Kim, which would have a reasonable expectation of successfully providing an array of a plurality of detection units.
Furthermore, it would have been obvious to have modified Zhaoxia in view of Shaik to incorporate the teachings of Kim to provide a side length of the rectangle ranges from 4 to 6 microns through routine experimentation (see In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see In re Williams, 36 F.2d 436, 438 (CCPA 1929)) to optimize the sizing of the overall biological detection chip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797